[Cite as Gibbs v. Burley Trucking, L.L.C., 2021-Ohio-1595.]


                             IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

Basil Gibbs,                                         :

                 Plaintiff-Appellee,                 :                      No. 20AP-357
                                                                        (C.P.C. No. 18CV-5632)
v.                                                   :
                                                                    (REGULAR CALENDAR)
Burley Trucking, L.L.C. et al.                       :

                 Defendants-Appellants.              :



                                           D E C I S I O N

                                       Rendered on May 6, 2021


                 On brief: Law Office of Brian M. Garvine, LLC, and Brian
                 M. Garvin, for appellee. Argued: Brian Garvin.

                 On brief: Favor Legal Services, and H. Macy Favor, Jr., for
                 appellants. Argued: H. Macy Favor, Jr.

                  APPEAL from the Franklin County Court of Common Pleas

BEATTY BLUNT, J.

        {¶ 1} Defendants-appellants, Burley Trucking, L.L.C. and JAC Burley Trucking,
L.L.C. ("L.L.C.s"), appeal the decision of the Franklin County Court of Common Pleas
denying their second motion for relief from judgment pursuant to Civ.R. 60(B) following
the trial court's grant of a default judgment against them. Their co-defendants Kelvin
Burley and Ernest Burley have not appealed this ruling and are not parties to this appeal.
The L.L.C.s assert two assignments of error with the trial court's ruling denying relief from
judgment:
                 [I]. The trial court erred in its decision and entry filed on July 2,
                 2020, by its failure to consider affidavits filed and incorporated
                 in defendant-appellants' second motion for relief from
                 judgment pursuant to Civ. R. 60(B).
No. 20AP-357                                                                                  2


              [II.] The trial court erred in its decision and entry filed on
              July 2, 2020, by its failure to properly apply the allegations, or
              lack thereof, contained in the complaint to the elements
              identified in the case Saavedra v. Mikado Japanese Steak
              House & Sushi.

       {¶ 2} This court has previously reviewed the underlying default judgment, but only
as it applied to defendant Kelvin Burley. See Gibbs v. Burley, 10th Dist. No. 19AP-141,
2020-Ohio-38 ("Burley I"). We reversed and remanded the default judgment against
Burley, holding that the trial court had improperly granted a default judgment against him
personally without first reviewing whether plaintiff's complaint failed to state a claim
against him personally. Id. at ¶ 9-18. Burley had appealed the default judgment pro se, and
the L.L.C.s, who had not participated in the litigation up to that point did not appeal at that
time. In reaching our decision, we observed that "[neither] of those entities is a party to this
appeal * * * and we previously have held that outside of small claims court, a non-lawyer
may not litigate on behalf of a limited liability company * * *." Id. at ¶ 18, fn. 1. Following
this court's remand in Burley I, the L.L.C.s entered an appearance in the case and filed the
Civ.R. 60(B) motion which was denied by the court and is now the subject of this appeal.
       {¶ 3} In Burley I, we summarized the facts giving rise to this case as follows:
              This case involves an adult son allegedly punching a person in
              the face on the property of and in connection with businesses
              owned or operated by the aggressor's father [Kelvin Burley].* *
              * * [The plaintiff] Basil Gibbs filed a lawsuit against Kelvin
              Burley's son Ernest Burley, and also named as defendants
              Kelvin Burley; Burley Trucking, LLC; JAC Burley Trucking,
              LLC; and John Does 1 and 2. The complaint alleged that (son)
              Ernest Burley had punched Mr. Gibbs in the face while acting
              as an employee of trucking companies incorporated by (father)
              Kelvin Burley and/or Jacqueline Simmons Burley. "At all times
              relevant herein," the complaint recited, "Defendants Ernest
              Burley and Kelvin Burley were active participants in the
              business operations of the defendants Burley Trucking and
              JAC Burley Trucking." More specifically, the complaint alleged,
              "[o]n or about March 25, 2017, Ernest Burley * * * was the son
              of Kelvin Burley, the owner of Burley Trucking, LLC and a
              management employee of Burley Trucking, LLC, and JAC
              Burley Trucking, LLC, directing low level employees and
              advising the owners in day to day operation of the companies."
              On that day, too, Mr. Gibbs "was a business invitee" of those
              companies.
No. 20AP-357                                                                                3


              The complaint further alleges that on March 25, 2017, "Mr.
              Gibbs and Ernest [Burley] walked onto the trucking company
              properties [from across the street] and were talking briefly
              before Ernest suddenly and without provocation or warning
              struck Mr. Gibbs in the face and jaw with his fist in the form of
              a blow commonly known as a 'sucker punch.'" "Immediately
              before the punch was thrown, Mr. Gibbs was looking at Kelvin
              Burley and talking to him, and the next thing Mr. Gibbs knew,
              Ernest delivered the sucker punch blow to his face and jaw."
              The attack "left Mr. Gibbs * * * fearful of any follow up or
              successive attack by Ernest * * *. However, after the attack
              Ernest ran away."

              The complaint claims that "Kelvin Burley, Burley Trucking and
              JAC Burley Trucking[] and their ownership and management
              were negligent in the hiring and retention (continued
              employment) of Ernest Burley given his criminal record
              propensity for violence and history of perpetrating aggressive
              behavior toward others including co-workers and the public
              during work hours and on his free time." Beyond this Count
              One claim for "Negligence," the complaint adds overlapping
              claims for "Respondeat Superior" (Count Two), "Negligent
              Hiring, Training, and/or Supervision" (Count Three), and
              "Recklessness" (Count Four).

              The trial court found that service of the complaint was
              completed on Kelvin Burley on July 9, 2018, but that he did not
              file an answer. The month after service, on August 23, 2018,
              Mr. Gibbs filed a motion for default judgment against all
              defendants except Ernest Burley, the one alleged to have
              thrown the punch. The trial court granted the default and
              referred the matter to a magistrate for a damages hearing, at
              which Kelvin Burley appeared and gave testimony (including
              the information that "Defendant Ernest Burley is
              incarcerated"); the magistrate awarded Mr. Gibbs $36,240 in
              damages against Kelvin Burley and the trucking companies
              together (including $11,240 in past and future medical
              expenses), and the trial court adopted the magistrate's
              decision.

(Citations omitted.) Burley I at ¶ 1-6.

       {¶ 4} In Burley I, Kelvin Burley appealed the trial court's grant of summary
judgment and we reversed and remanded, holding that the complaint did not allege
sufficient facts to hold Kelvin Burley personally responsible for the tort committed by his
son. In their motion for relief from judgment, the L.L.C.s argued that the rationale requiring
No. 20AP-357                                                                                 4


relief to Kelvin Burley also applied to them. The L.L.C.s contended that the trial court failed
to examine whether plaintiff's complaint could withstand a challenge under Civ.R. 12(B)(6)
prior to granting the default judgment, and argued that the plaintiff's complaint not only
failed to state a claim against Kelvin Burley, it failed to state claims against the L.L.C.s
themselves.
       {¶ 5} In reviewing the L.L.C.s' motion, the trial court took guidance from our
decision in Burley I and determined they were not entitled to Civ.R. 60(B) relief. The trial
court observed:
              [W]hile the Court of Appeals held that the Complaint did not
              allege the elements necessary to negligent hiring with regard to
              Kelvin Burley individually, they did not make any such holding
              regarding Defendants Burley Trucking LLC or JAC Burley
              Trucking, LLC. The Court further finds, as the Court of Appeals
              noted in regards to Kelvin Burley, that because Defendants
              Burley Trucking LLC and JAC Burley Trucking, LLC did not
              answer the Complaint, "they are deemed to have admitted
              under these Counts the details of the attack by Ernest as
              alleged, [including the allegation that Ernest was] 'a
              management employee of Burley Trucking, LLC and JAC
              Burley Trucking, LLC, directing low level employees and
              advising the owners in day to day operation of the company's
              [sic] * * *. ' "

              ****

              The Court finds that when viewing the facts and inferences
              alleged in these paragraphs in favor of Plaintiff, Plaintiff has
              sufficiently alleged that Defendant Ernest Burley was
              incompetent, that Defendants Burley Trucking, LLC and JAC
              Burley Trucking, LLC knew of Defendant Ernest Burley's
              incompetence, and that Defendants Burley Trucking, LLC and
              JAC Burley Trucking, LLC's act of hiring and retaining
              Defendant Ernest Burley as an employee proximately caused
              Plaintiff's injuries.

              Therefore, based on the foregoing, the Court finds that when
              Plaintiff's Complaint is reviewed under the Civ.R. 12(B)(6)
              standard, Plaintiff has stated a valid negligent hiring and
              retention claim upon which relief may be granted against
              Defendants Burley Trucking, LLC and JAC Burley Trucking,
              LLC. As such, the Court further finds that the previous default
              judgment against Defendants Burley Trucking, LLC and JAC
              Burley Trucking, LLC is valid, and accordingly hereby DENIES
No. 20AP-357                                                                                  5


              Defendants' Second Motion for Relief from Judgment
              Pursuant to Civ.R. 60(B) Instanter.

(Citations omitted.) Decision and Entry at **5-7.

       {¶ 6} For ease of review, the L.L.C.s' assignments of error will be addressed
together. As noted, this case comes to us on review of the denial of a motion for Civ.R. 60(B)
relief, and we have frequently summarized the standards governing our review in such
cases. See, e.g., Cunningham v. ODOT, 10th Dist. No. 08AP-330, 2008-Ohio-6911, ¶ 33-
35. To prevail on a Civ.R. 60(B) motion, the movant must demonstrate that: (1) it has a
meritorious defense or claim to present if relief is granted; (2) it is entitled to relief under
one of the grounds stated in Civ.R. 60(B)(1) through (5); and (3) the motion is made within
a reasonable time, and, where the grounds of relief are Civ.R. 60(B)(1), (2), or (3), not more
than one year after the judgment, order, or proceeding was entered or taken. See GTE
Automatic Elec., Inc. v. ARC Industries, Inc., 47 Ohio St.2d 146 (1976), paragraph two of
the syllabus. A party who files a motion for relief from judgment under Civ.R. 60(B) is not
automatically entitled to such relief, nor to a hearing on the motion. Cuervo v. Snell, 131
Ohio App.3d 560, 569 (10th Dist.1998). Instead, the movant bears the burden of
demonstrating that it is entitled to a hearing on the motion. Id. To warrant a hearing, the
movant must allege operative facts that, if true, would be sufficient to establish each of the
elements of the GTE test, and if the movant fails to allege operative facts with respect to
each of these elements, the court is not required to hold an evidentiary hearing. State ex rel.
Richard v. Seidner, 78 Ohio St.3d 116, 117 (1997). A decision on a Civ.R. 60(B) motion is
within the sound discretion of the trial court, and an appellate court will not reverse a trial
court's determination absent an abuse of discretion. See Moore v. Emmanuel Family
Training Ctr., 18 Ohio St.3d 64, 66 (1985). An abuse of discretion connotes more than an
error of law or judgment; it implies that the court's attitude was unreasonable, arbitrary, or
unconscionable. Cunningham at ¶ 34, citing Blakemore v. Blakemore, 5 Ohio St.3d 217,
219 (1983).
       {¶ 7} There is simply no basis upon which we can conclude that the trial court
abused its discretion here. First and foremost, we must observe that the L.L.C.s made no
appearance in the case until May 18, 2019, some three months after the default judgment
was issued, which was itself some nine months after they were served with process and
No. 20AP-357                                                                                 6


some seven months after the motion for default judgment was filed. On May 18, 2019, the
L.L.C.s filed a joint motion for relief from judgment with defendant Kelvin Burley. At
approximately the same time, Kelvin Burley filed the pro se appeal that gave rise to our
decision in Burley I; when the pending Civ.R. 60(B) motion came to our attention, we
stayed the Burley I appeal and remanded the case back to the trial court for a decision on
the motion. Following an evidentiary hearing before a magistrate, on October 30, 2019 the
trial court denied the joint motion for Civ.R. 60(B) relief, and we then reactivated Kelvin
Burley's appeal and issued our decision in Burley I on January 9, 2020.
       {¶ 8} But crucially, the L.L.C.s did not appeal from either the February 26, 2019
default judgment against them, and they did not appeal from the October 30, 2019 denial
of their motion for Civ.R. 60(B) relief. Instead, after our decision reversing the judgment
against their codefendant, the L.L.C.s filed a second Civ.R. 60(B) motion of their own—the
motion denied by the court we now review. Even if the L.L.C.s had presented a colorable
argument that the trial court erred in its initial default judgment decision against them, by
failing to appeal either that decision or the initial decision denying them Civ.R. 60(B) relief
they have forfeited their challenge, and the trial court would have been within its discretion
to deny them relief for that reason alone.
       {¶ 9} But even on the merits of their argument, the L.L.C.s have wholly failed to
establish that their motion should have been granted or that the trial court erred. As noted
above, the trial court held that even "when Plaintiff's Complaint is reviewed under the
Civ.R. 12(B)(6) standard, Plaintiff has stated a valid negligent hiring and retention claim
upon which relief may be granted against Defendants Burley Trucking, LLC and JAC Burley
Trucking, LLC." (Decision and Entry at *8.) In Saavedra v. Mikado Japanese Steak House
& Sushi, 10th Dist. No. 14AP-757, 2015-Ohio-778, this court held that "[i]n order to
establish a claim for negligent hiring or retention, the following elements must be
demonstrated: (1) the existence of an employment relationship, (2) the employee's
incompetence, (3) the employer's actual or constructive knowledge of such incompetence,
(4) the employer's act or omission causing plaintiff's injuries, and (5) the employer's
negligence in hiring or retaining the employee as the proximate cause of plaintiff's injuries."
Id. at ¶ 6, citing Peterson v. Buckeye Steel Casings, 133 Ohio App.3d 715, 729 (10th
Dist.1999), citing Evans v. Ohio State Univ., 112 Ohio App.3d 724, 739 (10th Dist.1996). In
No. 20AP-357                                                                                   7


its denial of the L.L.C.s second motion for Civ.R. 60(B) relief, the trial court carefully
analyzed the plaintiff's complaint, specifically addressed each element of the cause of action
for negligent hiring/retention, tied its analysis to specific allegations of fact, concluded that
each element had been pled and supported by sufficient facts in the complaint, and held
that by failing to respond to the complaint that the L.L.C.s had admitted those facts. And
our own review of the plaintiff's complaint does not reveal that the plaintiff failed to allege
the operative facts required to state such a claim under Saavedra. In short, the trial court's
denial of the motion was correct under Civ.R. 60(B) and Cunningham, 2008-Ohio-6911,
since the L.L.C.s could not establish that they were entitled to relief under one of the
grounds stated in Civ.R. 60(B)(1) through (5)—which is precisely what the court held. And
given that the trial court's decision was not erroneous at all, we cannot conclude that it was
an abuse of that court's discretion, as is required by Moore, 18 Ohio St.3d at 66.
       {¶ 10} For all these reasons, the L.L.C.s' two assigned errors are overruled, and the
judgment of the trial court denying Civ.R. 60(B) relief is affirmed.


                                                                          Judgment affirmed.
                         DORRIAN, P.J., and SADLER, J., concur.